Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Numbering 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). In instant case, there are two claim 33.
Misnumbered claim 33 (second) has been renumbered as claim 38
Double Patenting Rejections 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,590,094 Although the claims at issue are not identical, they are not patentably distinct from each other because ‘094 claims the racemic mixtures of the compounds herein composed of both enantiomers specified herein, and method of using the same for treating and/or preventing diseases/disorders associated with herpes virus infections. Note, the method claims drawn broadly treating/preventing diseases are generic to . 
Claim Rejections 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27- 29, 33-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating/preventing disease/disorders associated with herpes virus infection, does not reasonably provide enablement for treating and/or preventing other disease. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Attention is directed to In re Wands
(1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.
(1) The nature of the invention.
The claims 27 is drawn to a method for treating or preventing a disease or disorder broadly by administering the compound as defined in claim 18. Claim 28 is drawn to a similar method, with the limitation that the disease/disorders is associated with a viral infection, claim 29 is drawn a method similar to claim 28, with further limitation to the virus, in that the viruses are with nucleic acid encode a helicase and/or primase and the virus is susceptible to said compounds.
(2) The breadth of the claims: The claims embrace and reads on effectively treating/preventing all diseases/disorders (claim 27), wherein the disease/disorders are associated with any viral infections (claim 28), and wherein the viruses are with nucleic acid encode a helicase and/or primase and the virus is susceptible to said compounds. Thus, the claims are very broad in that it claims for treating/preventing any diseases/disorders, or any diseases/disorders associated with viral infection, or with any viral having the nucleic acid encode a helicase and/or primase and the virus is susceptible to said compounds 
(3) The state of the prior art: 
The state of the art regarding effectively treating all diseases/disorder with one formulation does not exist, nor for treating/preventing all diseases/disorders associated with any viral infections with one compounds. Inhibitor of helicase-primase has been known, but are limited for treating herpes viral infection. See, e.g., Kleymann et al. (US 20020160932, IDS). See, particularly, paragraphs [0001] to [0005], and the claims.  The application of helicase-primase inhibitors, such 
(4) The predictability or unpredictability of the art: The predictability of treating/preventing all disease/disorders, even for those associated with viral infection, with single compound is highly unpredictable. It would have been a perfect tool for fighting all the diseases. But, up to now, there is no such a tool in the art.  Therefore, to one skilled in the art, treating/preventing all disease, including all those diseases associated with viral infection, is highly unpredictable.  In other words, just because there are potential therapeutic targets in treating helicase-primase pathway, effective treatment has yet to be completely established for treating all forms of diseases that may be associated with helicase-primase pathway.  
(5) The relative skill of those in the art: The relative skill in the art is fairly high, with the typical practitioner having a medical degree and/or an advanced degree in relevant arts..
(6) The amount of direction or guidance presented / working examples:
In the instant case, the guidance of the specification as to treating/preventing diseases/condition are completely lacking.  The specification discloses that the preparation of the enantiomers herein claimed. The specification as filed does not speak on or show any working examples any studies performed that treat/prevent all forms of disease/disorders in general, and viral associated, particularly, herpes virus infection associated, diseases.  Note that lack of a working example, is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art.  See MPEP 2164.02.  There is no demonstration in the specification that the compounds herein would be effective for treating/preventing all diseases encompassed thereby.
(7) The quantity of experimentation necessary:
The instant claims read on treating/preventing all diseases, including those associated with any viral  infections, with the claimed compounds.  As discussed above the specification fails to provide any support for treating/preventing all diseases, including all of those associated with all and any of viral infection with the claimed formulation.  Applicant fails to provide any information sufficient to practice the claimed invention, absent undue experimentation. Particularly,   the skilled practitioner would have to test a range of weight percentage formulations for each of those diseases encompassed thereby, to determine treatment efficacy for each condition.  Thus, the skilled artisan would have to undergo exhaustive studies to evaluate each condition that falls under the umbrella term of diseases in order to be able to fully carry out the invention commensurate in scope with the claims. 
Genetech, 108 F. 3d at 1366 states that “ a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimation of general ideas that may or may not be workable. In instant case, the treatment/prevention of any diseases beyond herpes infection associated disease/disorders with the compounds herein are purely speculative and lack any factual support. Thus, ordinary skill in the art would have to engage an undue experimentation for testing and trying each of the embodiments encompassed thereby, without the assurance of success.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627